IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 URVE MAGGITTI,                                : No. 72 MM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 THE HONORABLE BRET M. BINDER,                 :
 JUDGE, CHESTER COUNTY, COURT OF               :
 COMMON PLEAS,                                 :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

“Application for Leave to File Reply to Answer” are DENIED.   The Prothonotary is

DIRECTED to strike the name of the jurist from the caption.